Citation Nr: 1145594	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-23 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code for enrollment at the American Musical and Dramatic Academy. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The appellant seeks VA educational assistance benefits as a dependent child of a Veteran who served on active duty.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claim, because the American Musical and Dramatic Academy, her program of education choice, is not an approved facility under VA's DEA program.

On her VA Form-9, received in August 2008, the appellant requested a personal hearing at the local RO.  A local RO hearing was scheduled in November 2008; however the appellant failed to report.  According to a January 2009 report of contact, the appellant called and advised VA that she did not want to reschedule the hearing.  As a result, the Board considers the appellant's hearing request to have been withdrawn.


FINDINGS OF FACT

1.  In August 2005, the appellant filed an application for VA educational assistance benefits under Chapter 35, Title 38, United States Code for enrollment in a program of education at the American Musical and Dramatic Academy. 

2.   During the appeal period, neither the American Musical and Dramatic Academy was a VA-approved institution of education under Chapter 35 nor has the requisite approval been provided.  

CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code for enrollment at the American Musical and Dramatic Academy have not been met.  38 U.S.C.A. §§ 3670, 3676 (West 2002); 38 C.F.R. § 21.4250 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to DEA benefits for enrollment at the American Musical and Dramatic Academy.  VA law provides that Chapter 35 benefits are available to dependent of a veteran if the eligibility criteria are met.  A course of education, including the class schedules of a resident course (other than a flight course) not leading to a standard college degree, offered by a school must be approved by the state approving agency for the state in which the school is located, or by the state approving agency which has appropriate approval authority, or, where appropriate, by VA.  38 C.F.R. § 21.4250(a) (2011). 

In this case, the basic facts are not in dispute.  VA received the appellant's application for DEA benefits in August 2005 and at that time, she intended to take courses in the medical field.  In September 2005, VA issued to the appellant a Certificate of Eligibility (COE) that provided 45 months of full-time benefits to be used by December 10, 2014.  In June 2006, the appellant submitted a new application seeking DEA benefits for enrollment at the American Musical and Dramatic Academy.  In July 2006, VA issued another COE certifying that the appellant is entitled to benefits for an approved program of education or training under the DEA program.  In a March 2007 letter, the American Musical and Dramatic Academy informed the appellant that she had been selected into its Studio Program.  In August 2007, VA received enrollment verification from the American Musical and Dramatic Academy indicating that the appellant was enrolled and began training at the American Musical and Dramatic Academy on August 27, 2007.  In October 2007, VA denied the Veteran's request for DEA benefits for enrollment at the American Musical and Dramatic Academy as such facility was not listed as a VA-approved program of education or training.  In June 2008, VA received the appellant's notice of disagreement stating that the American Musical and Dramatic Academy was in the process of seeking approval by VA.    

In June and July 2008 letters, the American Musical and Dramatic Academy informed the appellant that it intended to apply for approval for VA Educational Benefits for its Los Angeles campus.  In a July 2008 statement of the case, VA re-reviewed the Web Enhanced Approval Management System (WEAMS) and continued its denial, determining that the American Musical and Dramatic Academy was still not listed as an approved school.  The appellant timely perfected this appeal in the following month.

Thus, the evidence of record reflects that the appellant was enrolled at the American Musical and Dramatic Academy, and at that time, such facility was not approved as a VA-approved institution for DEA benefits.  Moreover, the Board finds that the requisite VA approval has not been provided at any time during this appeal.  VA is bound by the applicable law and regulations, and the Board has no authority to approve payment of benefits in cases where an educational institution was not approved by the appropriate agency.  Since the American Musical and Dramatic Academy was not approved for VA purposes as a program of education under Chapter 35, regrettably, payment may not be made for enrollment at such facility.  The Board therefore concludes that as a matter of law, the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In addition, whereas here, the law rather than the facts is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.   See Livesay v. Principi, 15 Vet. App. 165, 178 (2001).   In passing however, the Board observes that, in May 2009, VA issued a new certificate of eligibility to the appellant which indicated that she is entitled to DEA benefits for enrollment at Santa Monica College, her new school of choice.


ORDER

The appellant's basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code for enrollment at the American Musical and Dramatic Academy is denied. 



___________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


